Citation Nr: 0304311	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-09 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for residual scar on the dorsal aspect of the right 
foot with findings of traumatic arthritis.  

2.  Entitlement to a disability rating greater than 10 
percent for residuals of a laceration of the flexor tendon of 
the right fifth finger with reconstructive surgery, flexion 
contracture of the proximal interphalangeal joint, and 
symptomatic scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1973 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The case returns to the Board following a remand to the RO in 
August 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The scar on the dorsum of the right foot is tender on 
examination.    

3.  X-rays showed degenerative changes and hallux valgus in 
the right foot that are essentially unchanged from prior 
evaluations.  There is full range of motion in the foot 
joints and ankle.  There is fatigability of the right foot 
due to pain with use, but no other indicia of functional 
loss.  

4.  The right fifth finger disability is manifested by fixed 
flexion contracture at the proximal interphalangeal joint of 
the right fifth finger at about 45 degrees, flexion possible 
to 75 degrees with good strength against resistance, and some 
limitation of motion of the distal interphalangeal joint and 
the metacarpophalangeal joint.  There is full grasp ability 
with near normal grip strength.  Functional loss is 
demonstrated by subjective complaints of fatigability.  There 
is some tenderness of the associated small scar.    


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent disability rating 
for scar on the dorsum of the right foot have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.118, Diagnostic Code 7804 (2002); 67 Fed. Reg. 49,590 (July 
31, 2002); Esteban v. Brown, 6 Vet. App. 259 (1994).  

2.  The criteria for a disability rating greater than 10 
percent for residuals of right foot injury with findings of 
traumatic arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2002).  

3.  The criteria for a disability rating greater than 10 
percent for residuals of a laceration of the flexor tendon of 
the right fifth finger with reconstructive surgery, flexion 
contracture of the proximal interphalangeal joint, and 
symptomatic scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.71a, 4.118, Diagnostic Code 7804 (2002); 67 Fed. Reg. 
48,784 (July 26, 2002); 67 Fed. Reg. 49,590 (July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a letter to the veteran dated in November 
1999, the February 2000 rating decision, the April 2000 
statement of the case, and supplemental statements of the 
case dated through November 2002, the RO provided the veteran 
and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, letters dated in 
September 2002 and December 2002 explained the notice and 
duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence for the appeal, and asked the veteran 
to provide or authorize the release of any additional 
evidence relevant to his claims.  Accordingly, the Board 
finds that the veteran has been afforded all notice required 
by the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

With respect to the duty to assist, the RO has secured the 
veteran's complete VA medical records for the applicable time 
period and several medical examinations.  The veteran 
submitted private medical evidence and provided testimony 
during hearings in August 2000 and May 2001.  There is no 
indication from the claims folder or allegation from the 
veteran that relevant evidence remains outstanding.  The 
Board is therefore satisfied that the duty to assist has been 
met.  38 U.S.C.A. 
§ 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As the 
veteran has received all required notice and assistance, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the August 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).



Factual Background

The RO granted service connection for surgical skin scar on 
the dorsal aspect of the right foot, rated as noncompensable.  
That rating was continued in subsequent actions.  The RO 
increased the evaluated to 10 percent in an August 1996 
rating decision that characterized the disability as residual 
scar of the dorsal aspect of the right foot with findings of 
traumatic arthritis.

Also in the September 1980 rating decision, the RO granted 
service connection for residuals of right fifth finger 
laceration in a September 1980 rating decision.  It assigned 
a noncompensable (zero percent) rating at that time.  The RO 
continued that evaluation in several subsequent rating 
actions.  It increased the evaluation to 10 percent in a 
March 1997 rating decision that characterized the disability 
as residuals of laceration of the flexor tendon of the right 
fifth finger, status post reconstructive surgery, with 
flexion contracture of the proximal interphalangeal joint and 
symptomatic scar.

The veteran submitted a claim for increased ratings for the 
right foot and right finger disabilities in November 1999.  
In connection with that claim, he underwent a VA examination 
in December 1999.  He related that the foot injury resulted 
in a bunion that caused pain due to compression of toes in 
his shoes.  The foot also swelled.  There was occasional pain 
in the foot, generally after activity.  The injury prevented 
him from exercising.  The pain was over the bunion prominence 
and over the right foot.  He denied any loss of range of 
motion.  The residuals of the laceration to the right fifth 
finger flexor tendon included lost range of motion in the 
hand.  The hand did not really hurt him at work, though he 
could not do push-ups and other types of activities bothered 
him.  He was right-handed.  Examination of the right foot 
revealed a soft tissue prominence over the dorsum of the foot 
that was underneath scar tissue.  The navicular bone was 
prominent and quite tender to palpation, as was the medial 
part of the first metatarsophalangeal joint over the head of 
the first hallux.  There was clinical hallux valgus deformity 
pressing against the second digit.  There was full range of 
motion of all joints and the ankle.  Examination of the right 
hand revealed fixed flexion contracture at the proximal 
interphalangeal joint of the fifth finger with motion from 45 
to 90 degrees.  The distal interphalangeal and 
metacarpophalangeal joints had full range of motion.  There 
was decreased strength in the digit as compared to the left 
side, which was secondary to the injury.     

Records from M. Henderson, M.D., historically reflected 
findings of right hallux valgus associated with the traumatic 
arthritis of the right foot and flexion contracture of the 
proximal interphalangeal joint of the right fifth finger.  
Physical examination reflected in notes dated in December 
1999 revealed minimal limp on the right.  The right foot 
showed increased hallux valgus compared to the left.  There 
was palpable evidence of osteophyte formation around the mid 
foot consistent with the injury.  The skin over the area was 
somewhat scarred, though the scars were not overly neuritic 
to percussion.  The right fifth finger showed a 45-degree 
flexion contracture.  The distal interphalangeal joint had 
motion from 30 to 70 degrees.  There was some tenderness to 
the wrist area.  

The veteran testified at a personal hearing in August 2000.  
He had to buy large shoes to accommodate the bunion on the 
right foot.  The foot was stiff in the morning and fatigued 
easily.  The bunion hurt constantly but the pain increased 
with standing during the course of the day.  The right fifth 
finger would not straighten and he had swelling around the 
knuckle.  The veteran had pain in the knuckles of the finger 
and around the wrist.  He had been prescribed ibuprofen for 
both disabilities.    

January 2001 notes from Dr. Henderson indicated that the 
position of the distal and proximal interphalangeal joints of 
the right fifth finger was unchanged.  The distal 
interphalangeal joint had "20 degrees or so of active 
pull," but he could not fully extend it.  The skin over the 
volar surface of the finger was persistently contracted but 
without problems.  The right foot was quite sensitive over 
the dorsum of the mid foot.  There was valgus deformity of 
the great toe without increase in deformity.  Manipulation of 
the hallux metatarsophalangeal joint was reasonably 
tolerated.  X-rays of the right foot confirmed hallux valgus.  
Dr. Henderson noted that most of the veteran's pain was 
associated with the crush injury and not with the hallux 
valgus.  He did not recommend surgery for the deformity 
unless the pain focused in that area. 

In May 2001, the veteran testified before the undersigned at 
a hearing in Washington, DC.  The scars on the right foot and 
right fifth finger were tender and painful.  He continued to 
have right foot pain, particularly with use.  He had special 
shoes ordered by his podiatrist.  The veteran also described 
having difficulty performing some duties as a custodian due 
to pain and increased fatigability of the right foot with use 
and increased fatigability of the right hand with use, 
including an inability to grasp for long periods.  

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in October 2001.  He did not endorse changes in 
complaints.  Examination of the right fifth finger revealed a 
30-degree lag of full extension.  There was full grasp.  Grip 
strength was 4+/5.  Examination of the right foot disclosed 
scar across the mid foot, bunion, and normal arch.  Range of 
motion of the metatarsophalangeal joint of the great toe was 
25 degrees dorsiflexion and 30 degrees plantar flexion with 
positive grind test at the interphalangeal joint and the 
metatarsophalangeal joint. 

In April 2002, the veteran underwent another VA examination.  
The examiner reviewed the claims folder for the examination.  
The veteran was able to flex the right fifth finger but could 
not totally extend it.  He had pain on the dorsum of the 
right foot and had developed a bunion.  The foot was achy and 
tired easily.  There was some throbbing in the region of the 
dorsal foot scar.  On examination, the veteran could flex the 
right fifth finger metacarpophalangeal joint to 80 degrees 
and hyperextend it to 20 degrees.  Flexion of the proximal 
interphalangeal joint was to 75 degrees.  He lacked 50 
degrees extension actively and passively.  Flexion of the 
distal interphalangeal joint was to 50 degrees.  He lacked 
about 35 degrees extension to neutral actively, though there 
was full extension passively.  There was good flexion and 
extension of the right fifth finger against resistance within 
this range of motion.  Sensation was normal.  There was a 
five centimeter by seven millimeter scar on the volar medial 
right wrist that was slightly elevated, non-tender, and non-
adherent.  Examination of the right foot showed the first 
metatarsophalangeal joint in 20 degrees valgus and flexible.  
There was moderate bunion on the right.  The scar on the 
dorsum of the right foot measured three by six centimeters.  
The veteran was able to achieve 25 degrees of varus on 
inversion and 10 degrees of valgus on eversion of the right 
subtalar joint.  The arches and Achilles tendons were normal.  
X-rays of the right hand showed only some postoperative 
changes involving the fifth digit.  X-rays of the right foot 
showed only hallux valgus.  

The diagnoses included status post repair of flexor tendon 
injury to the right fifth finger with residual diminished 
extension of the proximal and distal interphalangeal joints 
and crush injury to the right foot with hallux valgus and 
bunion that were more likely than not residuals of the injury 
and with mildly tender scar on the dorsum of the foot.  The 
examiner commented that functional loss in the right fifth 
finger consisted of limited extension of the proximal and 
distal interphalangeal joints.  There was functional loss in 
the foot from fatigability due to pain.  There were no flare-
ups associated with the finger disability.  The veteran did 
have foot pain ambulating "after a hard day."  With respect 
to the scars, there was no evidence of poor nourishment or 
ulceration and no associated direct limitation of function.  

The RO secured the veteran's complete VA medical records for 
the applicable time period.  These records were negative for 
complaint or treatment related to the right fifth finger 
disability.  The veteran presented in November 2000, stating 
that he had more right foot pain after he started running.  
Examination showed hallux valgus.  There was no swelling, 
erythema, heat, or point tenderness.  Podiatry consultation 
notes dated in April 2001 reflected complaints of bunion pain 
and dorsal foot pain on the right, especially after resting.  
Examination was significant for scar over the mid foot, pain 
to pressure over the midfoot and to the first 
metatarsophalangeal joint, minimal pain on range of motion of 
the midtarsal joint, and laterally deviated hallux with the 
first metatarsophalangeal joint medially prominent.  X-rays 
taken in May 2001 showed mild degenerative changes of the 
first metatarsophalangeal joint and hallux valgus deformity.  
Notes dated in June 2001 indicated he was feeling much better 
with the use of extra-depth shoes and inserts.  X-rays showed 
some osteoarthritic changes at the tarsometarasal joints.  
The veteran presented in November 2001 with returning foot 
symptoms since his shoes were becoming worn.  There was no 
change in X-ray results.  Examination of the right foot in 
March 2002 was negative for swelling, discoloration, or acute 
tenderness.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See also 
38 C.F.R. § 4.59 (evaluating disability from arthritis).

A veteran is entitled to separate disability ratings for 
different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

1.  Right Foot Disability

The disability characterized as residual scar on the dorsal 
aspect of the right foot with findings of traumatic arthritis 
is evaluated as 10 percent disabling based on both the scar 
and traumatic arthritis.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (to be codified at 
38 C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to August 30, 2002, the Board may apply only 
the previous version of the rating criteria.  As of August 
30, 2002, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The Board notes that, in its November 2002 supplemental 
statement of the case, the RO considered the new version of 
the regulations in determining that no increase was 
warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  Bernard, 4 Vet. 
App. at 392-94.    

Under the previous rating criteria, a 10 percent rating may 
be assigned for a scar that is superficial, poorly nourished, 
and with repeated ulcerations or for a scar that is 
superficial and tender on painful on objective demonstration, 
under Codes 7803 or 7804, respectively.  In addition a scar 
may be evaluated based on limitation of function of the 
affected part under Code 7805.  38 C.F.R. § 4.118 (2002). 

Under the amended rating criteria, a 10 percent rating is 
assigned for a scar on other than the head, face, or neck, 
that are deep (associated with underlying soft tissue damage) 
or that cause limited motion with area or areas exceeding 6 
square inches (39 sq. cm.).  A 20 percent rating is award if 
the area or areas exceeds 12 square inches (77 sq. cm.).  
Code 7801 (to be codified at 38 C.F.R. pt. 4).  If a scar on 
other than the head face or neck is superficial (not 
associated with soft tissue damage) and does not cause 
limited motion, a maximum 10 percent rating is assigned if 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater.  Code 7802 (to be codified at 38 C.F.R. pt. 4).  
A superficial and unstable (involving frequent loss of 
covering of skin over the scar) scar may be assigned a 
maximum 10 percent rating.  Code 7803 (to be codified at 38 
C.F.R. pt. 4).  Similarly, a scar that is superficial and 
painful on examination may be assigned a maximum 10 percent 
rating.  Code 7804 (to be codified at 38 C.F.R. pt. 4).  
Finally, a scar may also be evaluated based on limitation of 
function of the affected part.  Code 7805 (to be codified at 
38 C.F.R. pt. 4).  

Traumatic arthritis is evaluated as degenerative arthritis, 
which is rated based on limitation of motion of the affected 
part.  38 C.F.R. § 4.71a, Codes 5003 and 5010.  When 
limitation of motion is noncompensable, Code 5003 provides 
that a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent rating is in order with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups; a 20 percent rating is 
appropriate with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.45(f) (for rating disability from arthritis, multiple 
involvements of the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered groups of 
minor joints).  

Initially, the Board does find that the veteran is entitled 
to a separate compensable rating for the tender scar on the 
dorsum of the right foot under either version of Code 7804.  
Esteban, 6 Vet. App. at 262.    

The Board notes that the evidence shows that the veteran's 
right hallux valgus is associated with the underlying right 
foot injury.  A separate, maximum 10 percent rating may be 
assigned for unilateral hallux valgus if the disability is 
severe, equivalent to amputation of the great toe, or if 
operated with resection of the metatarsal head.  38 C.F.R. § 
4.71a, Code 5280.  Clearly, there has not been surgical 
treatment of the disorder.  Moreover, neither private nor VA 
medical records reflect such severe disability from hallux 
valgus as to make it analogous to amputation.  In fact, Dr. 
Henderson attributes most of the foot pain to the mid foot 
area, rather than the hallux valgus.  Neither he nor the VA 
podiatrist recommends surgery.  Therefore, based on the 
evidence of record, the Board cannot conclude that a 
separate, compensable rating is in order.  Esteban, 6 Vet. 
App. at 262.  

Review of the claims folder reveals that the RO established 
the 10 percent rating on the showing of traumatic arthritis 
affecting the minor joint groups of the right foot.  The 
evidence of record fails to reveal any changes in the 
arthritis of the foot or in the functionality of the foot due 
to arthritis that would warrant a higher rating.  There is no 
demonstrated marked limitation of motion of the ankle to 
warrant a higher rating than 10 percent.  See 38 C.F.R. § 
4.71a, Code 5271 (limitation of ankle motion).  In addition, 
there is increased fatigability of the foot due to pain, but 
no other indicia of functional loss.  38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 206.  Accordingly, the Board 
finds that the preponderance of the evidence is against an 
increased rating for this portion of the right foot 
disability.  38 C.F.R. § 4.3.      

2.  Right Fifth Finger Disability

The disability characterized as residuals of a laceration of 
the flexor tendon of the right fifth finger with 
reconstructive surgery, flexion contracture of the proximal 
interphalangeal joint, and symptomatic scar is rated as 10 
percent disabling for scar. 

As discussed above, VA amended the regulations the evaluation 
of scars.  The RO considered those amendments in its November 
2002 supplemental statement of the case.  Under the previous 
rating criteria, a 10 percent rating may be assigned for a 
scar that is superficial, poorly nourished, and with repeated 
ulcerations or for a scar that is superficial and tender on 
painful on objective demonstration, under Codes 7803 or 7804, 
respectively.  In addition a scar may be evaluated based on 
limitation of function of the affected part under Code 7805.  
38 C.F.R. § 4.118 (2002). 

Under the amended rating criteria, a 10 percent rating is 
assigned for a scar on other than the head, face, or neck, 
that are deep (associated with underlying soft tissue damage) 
or that cause limited motion with area or areas exceeding 6 
square inches (39 sq. cm.).  A 20 percent rating is award if 
the area or areas exceeds 12 square inches (77 sq. cm.).  
Code 7801 (to be codified at 38 C.F.R. pt. 4).  If a scar on 
other than the head face or neck is superficial (not 
associated with soft tissue damage) and does not cause 
limited motion, a maximum 10 percent rating is assigned if 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater.  Code 7802 (to be codified at 38 C.F.R. pt. 4).  
A superficial and unstable (involving frequent loss of 
covering of skin over the scar) scar may be assigned a 
maximum 10 percent rating.  Code 7803 (to be codified at 38 
C.F.R. pt. 4).  Similarly, a scar that is superficial and 
painful on examination may be assigned a maximum 10 percent 
rating.  Code 7804 (to be codified at 38 C.F.R. pt. 4).  
Finally, a scar may also be evaluated based on limitation of 
function of the affected part.  Code 7805 (to be codified at 
38 C.F.R. pt. 4).

The disability may also be rated by analogy to ankylosis or 
limitation of motion of an individual finger.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations concerning the evaluation of ankylosis or limited 
motion of single or multiple fingers, effective August 26, 
2002.  See 67 Fed. Reg. 48,784 (July 26, 2002) (to be 
codified at 38 C.F.R. pt. 4).  These changes may be applied, 
if more favorable to the veteran, from the effective date of 
the amendment.  Karnas, 1 Vet. App. at 313; DeSousa, 10 Vet. 
App. at 467; 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  The 
RO's November 2002 supplemental statement of the case 
addressed the new version of the regulations in determining 
that no increase was warranted.  Accordingly, the Board may 
similarly consider each version of the regulations without 
determining whether the veteran will be prejudiced thereby.  
Bernard, 4 Vet. App. at 392-94.    

Under the previous regulations, ankylosis of any finger other 
than the thumb or index and middle fingers is assigned a 
noncompensable rating, for either the dominant or non-
dominant hand.  38 C.F.R. § 4.71a, Code 5227.  However, a 
Note to the rating schedule indicates that extremely 
unfavorable ankylosis will be rated as amputation.  See Code 
5156 (amputation of the little finger).  Prefatory notes to 
this section set forth several rules for classifying the 
severity and limitation of motion in the digits.  In 
pertinent part, the rules provide that, with only one joint 
of a digit ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable. 

The amended regulations similarly provide for a 
noncompensable rating for favorable or unfavorable ankylosis 
of the little finger, for either hand.  Code 5227 (to be 
codified at 38 C.F.R. pt. 4).  The accompanying note states 
that the rater should consider whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.  In 
addition, any limitation of motion of the little finger of 
either hand warrants a noncompensable rating.  Code 5230 (to 
be codified at 38 C.F.R. pt. 4).  Prefatory notes explain, in 
pertinent part, that, for the fingers, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  In a single digit, if only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
evaluate as unfavorable ankylosis.  If the gap is two inches 
(5.1 cm) or less, evaluate as favorable ankylosis.   

The evidence of record shows fixed flexion contracture at the 
proximal interphalangeal joint of the right fifth finger at 
about 45 degrees.  Current examination shows flexion possible 
to 75 degrees with good strength against resistance.  There 
is also some limitation of motion of the distal 
interphalangeal joint and the metacarpophalangeal joint.  
However, the veteran is able to accomplish full grasp with 
grip strength of 4+/5, despite claims of fatigability with 
activity.  Current examination found no DeLuca-type of 
functional loss associated with the finger disability.  There 
is some tenderness of the associated scar, which does not 
exceed 12 square inches.  Review of the claims folder reveals 
that the scar is the basis for the current 10 percent rating.  
Given the current evidence, the Board cannot conclude that 
the record supports a separate compensable rating for 
ankylosis or limitation of motion of the finger, additional 
compensation for functional loss, or an increased rating 
based on evaluation of the scar.  38 C.F.R. 
§ 4.7; Esteban, 6 Vet. App. at 262.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 10 percent for residuals of a 
laceration of the flexor tendon of the right fifth finger 
with reconstructive surgery, flexion contracture of the 
proximal interphalangeal joint, and symptomatic scar.  
38 C.F.R. § 4.3.      




ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 10 percent disability rating 
for residual scar on the dorsal aspect of the right foot is 
granted.  To this extent, the appeal is allowed.  

A disability rating greater than 10 percent for residuals of 
right foot injury with findings of traumatic arthritis is 
denied.    

A disability rating greater than 10 percent for residuals of 
a laceration of the flexor tendon of the right fifth finger 
with reconstructive surgery, flexion contracture of the 
proximal interphalangeal joint, and symptomatic scar is 
denied.   



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

